Citation Nr: 18100307
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-29 440
DATE:	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for tinnitus is granted.
FINDING OF FACT
Resolving reasonable doubt in the Veterans favor, his tinnitus began during active service.
CONCLUSION OF LAW
The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).




REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran served on active duty in the United States Army from February 2006 to February 2009.  He filed a claim for service connection for tinnitus in October 2012.
The Veteran asserts that he developed tinnitus due to excessive in-service noise exposure from firearms during basic training, a flash grenade during AIT training, monthly weapons qualifications while serving as a military police officer, and from the performance of his duties as a firearms instructor.  His service separation form shows that his military occupational specialty was a corrections specialist.  Service personnel records show that he was part of a military police battalion.
Service treatment records do not show any complaints, findings, or diagnoses of tinnitus.  However, he did undergo hearing conservation examinations.
VA treatment records show a diagnosis of tinnitus as early as September 2009.  A February 2010 record shows that the tinnitus had its onset during service.
At an April 2013 VA examination, the Veteran reported mild recurrent tinnitus that he first noted during service.  He reported using hearing protection but he forgot to put them back in on a few occasions on the range prior to discharging his weapon.  He reported exposure to an explosion in a tunnel during training and firearms as a range instructor.  He reported working as a Federal correctional officer since 2010, that his work area is loud, and he has quarterly weapons qualifications with hearing protection.  The examiner was unable to provide an opinion regarding the etiology of the Veterans tinnitus as the claims file was not available for review.
In a July 2013 report, based on a review of the claims file, a VA audiologist opined that the Veterans tinnitus was not caused by or a result of noise exposure during service.  The audiologist noted that there was no mention of tinnitus in the service treatment records and no threshold shift in hearing that would suggest the negative effects of excessive noise exposure.  The audiologist also noted that the Veterans exposure to hazardous noise was presumed to be low based on his specialty.  
In his November 2013 notice of disagreement, the Veteran explained that there was no documentation of tinnitus in his service treatment records as he was not aware of what tinnitus was at that time and the condition was very minor, not warranting a trip to sick call.  
In a statement received in November 2014, a fellow serviceman indicated that, as correctional specialists, he and the Veteran handled weapons on a regular basis as well as during weapons qualifications, and as a result he also developed tinnitus.  
Given the above, the Board finds credible the Veterans reports of excessive noise exposure during service.  The Board is also persuaded by his report of having had periodic tinnitus since service made at the time of VA treatment in September 2009 and February 2010, within one year of separation from service and prior to filing his claim.  Thus, despite the VA examiners opinion and the Veterans post-service employment, resolving reasonable doubt in the Veterans favor, the Board finds that his tinnitus began during active service.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for tinnitus is warranted.

 
 
A. ISHIZAWAR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. W. Kim, Counsel 

